       Case 1:19-cv-10298-RA Document 1 Filed 11/06/19 Page 1 of 15



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------X
VERNON EVANS,                                                          Case No.

                                   Plaintiff,
                  -vs.-
                                                                       COMPLAINT
MANHATTAN CARPETS INC.
d/b/a MANHATTAN CARPET & FLOORING
and DAVID STANGER,

                                    Defendants.
--------------------------------------------------------------X


        Plaintiff, VERNON EVANS, by and through his attorneys, the LAW OFFICES OF

WILLIAM CAFARO, complaining of the Defendants, hereby alleges as follows:



                                          NATURE OF CASE

        1.       This is a civil action for damages and equitable relief based upon Defendant’s

flagrant and willful violations of Plaintiff’s rights guaranteed to him by: (i) the overtime

provisions of the Fair Labor Standards Acts ("FLSA"), 29 U.S.C. § 207(a); (ii) the FLSA's

minimum wage provisions, 29 U.S.C. § 206(a); (iii) the overtime provisions of the New York

Labor Law ("NYLL"), NYLL § 160; N.Y. Comp. Codes R. & Regs. ("NYCCRR") tit. 12, §

142-2.2; (iv) the NYLL's minimum wage provisions, NYLL § 652(1); (v) the NYLL's

requirement that employers provide on each payday proper wage statements to their

employees containing specific categories of accurate information, NYLL § 195(3); (vi) the

requirement that employers furnish employees with a wage notice at the time of hiring and/or

on an annual basis containing specific categories of information, NYLL § 195(1); (vii) the

requirement that employers pay spread of hours premiums under the NYCCRR tit. 12 § 142

et seq. and (viii) any other claim(s) that can be inferred from the facts set forth herein.
      Case 1:19-cv-10298-RA Document 1 Filed 11/06/19 Page 2 of 15



                                       THE PARTIES

       2.      Plaintiff VERNON EVANS, (hereinafter “Mr. Evans” or “Plaintiff”) is an

individual residing in Kings County, New York.



       3.      Upon information and belief, Defendant MANHATTAN CARPETS INC.

d/b/a MANHATTAN CARPET & FLOORING (hereinafter “Manhattan Carpet”) was and is

a domestic business corporation.



       4.      Upon information and belief, Manhattan Carpet’s principal place of business

is located at 145 East 23rd Street, New York, NY 10010.



       5.      Upon information and belief, Defendant DAVID STANGER, (hereinafter

“Stanger”) is an individual, whose actual place of business is located at 145 East 23rd Street,

New York, NY 10010.



       6.      Upon information and belief, at all times herein pertinent, Defendant Stanger,

served as a principal, officer and/or manager of Defendant Manhattan Carpet.



       7.      Upon information and belief, for the calendar year 2016 the gross receipts of

Manhattan Carpet were not less than $500,000.00.



       8.      Upon information and belief, for the calendar year 2017 the gross receipts of

Manhattan Carpet were not less than $500,000.00.



                                              2
       Case 1:19-cv-10298-RA Document 1 Filed 11/06/19 Page 3 of 15



       9.      Upon information and belief, for the calendar year 2018 the gross receipts of

Manhattan Carpet were not less than $500,000.00.



       10.     Upon information and belief, for the calendar year 2019 the gross receipts of

Manhattan Carpet will not be less than $500,000.00.



                                JURISDICTION AND VENUE

       11.     Jurisdiction is based upon 28 U.S.C. § 1331, insofar as it involves a statute of

the United States, specifically, the Fair Labor Standards Act (“FLSA”), 29 U.S.C. §§ 201 et

seq., and Plaintiff relies upon 28 U.S.C. § 1367 to invoke supplemental jurisdiction with

respect to the state law claims which form another basis for recovery upon the same factual

nexus, specifically Articles 6 & 19 of the Labor Law and related New York State Department

of Labor regulations.



       12.     Venue is based upon 28 U.S.C. § 1391(b)(1), insofar as at least one of the

Defendants resides within this Judicial District, and (b)(2), insofar as a substantial part of the

events giving rise to the within causes of action occurred in this Judicial District.



                                 FACTUAL ALLEGATIONS

       13.     At all times herein pertinent, the Defendants, and each of them, were engaged

in an industry having an affect on commerce within the meaning of 29 U.S.C. § 203.




                                                3
       Case 1:19-cv-10298-RA Document 1 Filed 11/06/19 Page 4 of 15



       14.     At all times herein pertinent, and in the course of his duties, Plaintiff regularly

handled products which had been moved in commerce, including, but not limited to, rollers,

staplers, tackers, padding and carpet stretchers.



       15.     Plaintiff’s primary duties did not include the exercise of discretion and

independent judgment with respect to any matters of significance.



       16.     Manhattan Carpet operates as a carpet retailer and installation business.



       17.     Mr. Evans was employed by the Defendants from on or about March 15, 2016

until on or about March 10, 2019.



       18.     Mr. Evans was assigned various duties including but not limited to, selling,

cutting, delivering, and installing carpets.



       19.     Plaintiff conducted his duties with the use of Manhattan Carpet tools during

all work performed.



       20.     Plaintiff worked seven days per work week from hours as early as 6:00am

until as late as 10:00pm.



       21.     Mr. Evans was compensated at a salary rate of $875.00 per work week.




                                                4
      Case 1:19-cv-10298-RA Document 1 Filed 11/06/19 Page 5 of 15



       22.     Plaintiff regularly worked for the Defendants in excess of forty (40) hours a

week but never received an overtime premium of one and one-half times his regular rate of

pay for those hours.



       23.     Plaintiff did not receive the statutory minimum wage for all hours worked.



       24.     Plaintiff did not receive an extra hour at the prevailing minimum wage when

his daily spread of hours/split shift exceeded ten hours.



       25.     Defendants failed to provide Plaintiff with any wage statements that reflected

the amount of hours he worked, his regular rate of pay or his overtime rate of pay for each

hour he worked in excess of forty hours in a given workweek.



       26.     Defendant intentionally did not provide Plaintiff with a wage notice at the

time of his hire, or at any time thereafter, containing any of the following information: his

rates of pay and basis thereof; whether Plaintiff was paid by the hour, shift, day, week,

salary, piece, commission, or other; whether any allowances were claimed as part of the

minimum wage, including tip, meal, or lodging allowances; the regular pay day designated

by Defendant; the name and physical addresses of Defendant; any “doing business as” names

used by Defendant; and Defendant’s mailing addresses and telephone numbers.



       27.     Defendant Stanger had the power to hire employees at Manhattan Carpet.



       28.     Defendant Stanger hired Mr. Evans on or about March 15, 2016.

                                               5
      Case 1:19-cv-10298-RA Document 1 Filed 11/06/19 Page 6 of 15



       29.     Upon information and belief, Defendant Stanger had the power to fire

employees at Manhattan Carpet.



       30.     Defendant Stanger fired Mr. Evans on or about the March 10, 2019.



       31.     Defendant Stanger controlled the terms of the Plaintiff’s employment in that

he would tell him what tasks to complete and on what time frame they needed to be

completed.



       32.     Upon information and belief, Defendant Stanger controlled the work schedule

of all of the employees of Manhattan Carpet, including the Plaintiff’s work schedule.



       33.     Upon information and belief, the Defendant Stanger controlled the rates and

methods of payment of each of the employees of Manhattan Carpet, including the Plaintiff’s

pay rates and methods of pay.



       34.     Defendant Stanger paid the Plaintiff his wages and the wages of all other

employees at Manhattan Carpet.



       35.     At all times herein pertinent, the Plaintiff performed his duties for Defendant

Manhattan Carpet at the direction and under the control of Defendant Stanger.




                                              6
       Case 1:19-cv-10298-RA Document 1 Filed 11/06/19 Page 7 of 15



        36.     Upon information and belief, and at all times herein pertinent, Defendant

Stanger exercised close control over the managerial operations of Manhattan Carpet,

including the policies and practices concerning employees.



        37.     At all times herein pertinent, Defendant Stanger controlled the terms and

conditions of employment, supervised employees, made decisions as to hiring and firing and

as to wages with respect to the employees of Manhattan Carpet in general, and with respect

to the Plaintiff in particular.



        38.     At all times herein pertinent, Defendant Stanger acted as the Plaintiff’s

employer within the meaning of the FLSA and the New York State Labor Law.



        39.     The Defendants did not create or maintain records showing the precise

number of hours Plaintiff worked or of wages earned.



        40.     Plaintiff alternatively allege that Defendants created records showing the

number of hours Plaintiff worked and/or of wages earned, but upon information and belief,

has not maintained them as required by law.



        41.     Upon information and belief, Defendants, at the time of hire, failed to give the

Plaintiff a wage notice that conforms with New York law.



        42.     Upon information and belied, Defendants failed to give the Plaintiff a wage

statement with every payment of wages.

                                               7
       Case 1:19-cv-10298-RA Document 1 Filed 11/06/19 Page 8 of 15



       43.     Defendants acted in the manner described herein so as to maximize their

profits while minimizing their labor costs.



       44.     Every hour that Plaintiff worked was for Defendants’ benefit.



                     AS AND FOR A FIRST CAUSE OF ACTION
                     FEDERAL FAIR LABOR STANDARDS ACT
                 AGAINST THE DEFENDANTS, AND EACH OF THEM
                              (MINIMUM WAGE)

       45.     Plaintiff hereby incorporates all the preceding paragraphs of this complaint

with the same force and effect as if fully set forth at length.



       46.     The minimum wage provisions set forth in the FLSA, 29 U.S.C. §§ 201 et

seq., and the supporting federal regulations, apply to Defendants and protect the Plaintiff.



       47.     Defendants have failed to pay the proper statutory minimum wage to which he

has been entitled under the FLSA.



       48.     Defendants' unlawful conduct, as described in this Complaint, has been willful

and intentional. Defendants were aware or should have been aware that the practices

described in this Complaint were unlawful. Defendants have not made a good faith effort to

comply with the FLSA with respect to the compensation of the Plaintiff.



       49.     Due to Defendants' violations of the FLSA have been willful, a three-year

statute of limitations applies, pursuant to 29 U.S.C. § 255.


                                                 8
       Case 1:19-cv-10298-RA Document 1 Filed 11/06/19 Page 9 of 15



       50.     As a result of Defendants' violations of the FLSA, Plaintiff has been deprived

of the proper minimum wage compensation in amounts to be determined at trial, and is

entitled to recovery of such amounts, liquidated damages, prejudgment interest, attorneys'

fees, costs, and other compensation pursuant to 29 U.S.C. § 216(b).



                      AS AND FOR A SECOND CAUSE OF ACTION
                       FEDERAL FAIR LABOR STANDARDS ACT
                   AGAINST THE DEFENDANTS, AND EACH OF THEM
                                   (OVERTIME)


       51.     The Plaintiff hereby incorporates all preceding paragraphs of this complaint

with the same force and effect as if fully set forth at length.



       52.     Defendants were required to directly pay the Plaintiff an overtime premium of

one and one half times the Plaintiff’s regular rate of pay for all hours worked over forty (40)

in a given workweek.



       53.     Defendants failed to pay the Plaintiffs the overtime wages to which the

Plaintiff was entitled under the FLSA.



       54.     All of the foregoing constituted willful and repeated violations of the Fair

Labor Standards Act, so the applicable statute of limitations is three years pursuant to 29

U.S.C. § 255(a).




                                                 9
      Case 1:19-cv-10298-RA Document 1 Filed 11/06/19 Page 10 of 15



                        AS AND FOR A THIRD CAUSE OF ACTION
                            NEW YORK STATE LABOR LAW
                     AGAINST THE DEFENDANTS, AND EACH OF THEM
                          (FAILURE TO PAY MINIMUM WAGE)


       55.     The Plaintiff hereby incorporates all preceding paragraphs of this complaint

with the same force and effect as if fully set forth at length.



       56.     At all times herein pertinent, Plaintiff was an employee of Defendants within

the meaning of the New York Labor Law.



       57.     Defendants are joint employers of the Plaintiff within the meaning of the New

York Labor Law.



       58.     The minimum wage provisions of Article 19 of the New York Labor Law and

its supporting regulations apply to Defendants.



       59.     Defendants have failed to pay the Plaintiff the proper minimum wages to

which he was entitled under the New York Labor Law.



       60.     By Defendants’ failure to pay the Plaintiff proper minimum wages for hours

worked up to the first 40 hours per week, they have willfully violated the New York Labor

Law Article 19, §§ 650 et seq., and the supporting New York State Department of Labor

Regulations.




                                                10
      Case 1:19-cv-10298-RA Document 1 Filed 11/06/19 Page 11 of 15



                    AS AND FOR A FOURTH CAUSE OF ACTION
                          STATE WAGE AND HOUR LAW
                 AGAINST THE DEFENDANTS, AND EACH OF THEM
                                 (OVERTIME)


       61.     The Plaintiff hereby incorporates all preceding paragraphs of this complaint

with the same force and effect as if fully set forth at length.



       62.     At all times herein pertinent, the Plaintiff is and was an employee of

Defendants within the meaning of the New York Labor Law.



       63.     Defendants are joint employers of the Plaintiff within the meaning of the New

York Labor Law.



       64.     The overtime wage provisions of Article 19 of the New York Labor Law and

its supporting regulations apply to Defendants.



       65.     Defendants have failed to pay the Plaintiff the overtime wages to which he is

entitled under the New York Labor Law.



       66.     By Defendants’ failure to pay the Plaintiff premium overtime wages for hours

worked in excess of 40 hours per week, they have willfully violated the New York Labor

Law Article 19, §§ 650 et seq., and the supporting New York State Department of Labor

Regulations.




                                                11
      Case 1:19-cv-10298-RA Document 1 Filed 11/06/19 Page 12 of 15



                     AS AND FOR A FIFTH CAUSE OF ACTION
                          STATE WAGE AND HOUR LAW
                 AGAINST THE DEFENDANTS, AND EACH OF THEM
                      (FAILURE TO PAY SPREAD OF HOURS)


        67.     The Plaintiff hereby incorporates all preceding paragraphs of this complaint

with the same force and effect as if fully set forth at length.



        68.     The Defendants herein knowingly, willfully and in bad faith violated Articles

6 & 19 of NYLL, and more particularly 12 NYCRR § 146-1.6, by failing to pay Plaintiff, one

additional hour of pay at the prevailing minimum wage for each day during which there was

a split shift and/or the spread of hours exceeded 10 hours.



        69.     Through their knowing or intentional failure to pay Plaintiff spread-of-hours

pay, Defendants have willfully violated the NYLL, Article 19, § § 650 et seq., and the

supporting New York State Department of Labor Regulations.



        70.     Due to Defendants' violations of the NYLL, Plaintiff is entitled to recover

from Defendants his unpaid spread-of-hours wages, liquidated damages, as provided for by

the NYLL, reasonable attorneys' fees, costs, and prejudgment and post-judgment interest.




                     AS AND FOR A SIXTH CAUSE OF ACTION
                         NEW YORK STATE LABOR LAW
                 AGAINST THE DEFENDANTS, AND EACH OF THEM
                 (FAILURE TO PROVIDE ANNUAL WAGE NOTICES)


        71.     Plaintiff hereby incorporates all preceding paragraphs of this complaint with

the same force and effect as if fully set forth at length.
                                                 12
      Case 1:19-cv-10298-RA Document 1 Filed 11/06/19 Page 13 of 15



        72.     Defendants have willfully failed to furnish the Plaintiff with annual wage

notices as required by NYLL, Article 6, § 195(1), in English or in the language identified by

each employee as their primary language, at the time of hiring, and on or before February

first of each subsequent year of the employee's employment with the employer, a notice

containing: the rate or rates of pay and basis thereof, whether paid by the hour, shift, day,

week, salary, piece, commission, or other; allowances, if any, claimed as part of the

minimum wage, including tip, meal, or lodging allowances; the regular pay day designated

by the employer in accordance with NYLL, Article 6, § 191; the name of the employer; any

"doing business as" names used by the employer; the physical address of the employer's main

office or principal place of business, and a mailing address if different; the telephone number

of the employer; plus such other information as the commissioner deems material and

necessary.



        73.     Through their knowing or intentional failure to provide the Plaintiff with the

annual wage notices required by the NYLL, Defendants have willfully violated NYLL,

Article 6, §§ 190 et seq., and the supporting New York State Department of Labor

Regulations.



                   AS AND FOR A SEVENTH CAUSE OF ACTION
                         NEW YORK STATE LABOR LAW
                 AGAINST THE DEFENDANTS, AND EACH OF THEM
                   (FAILURE TO PROVIDE WAGE STATEMENTS


        74.     Plaintiff hereby incorporates all preceding paragraphs of this complaint with

the same force and effect as if fully set forth at length.



                                                13
     Case 1:19-cv-10298-RA Document 1 Filed 11/06/19 Page 14 of 15



       75.      Defendants have willfully failed to furnish the Plaintiff with statements with

every payment of wages as required by NYLL, Article 6, § 195(3), listing: the dates of work

covered by that payment of wages; name of employee; name of employer; address and phone

number of employer; rate or rates of pay and basis thereof, whether paid by the hour, shift,

day, week, salary, piece, commission, or other; gross wages; deductions; allowances, if any,

claimed as part of the minimum wage; net wages; the regular hourly rate or rates of pay; the

overtime rate or rates of pay; and the number of regular and overtime hours worked.



       76.      Through their knowing or intentional failure to provide the Plaintiff with the

wage statements required by the NYLL, Defendants have willfully violated NYLL, Article 6,

§§ 190 et seq., and the supporting New York State Department of Labor Regulations.



       WHEREFORE, Plaintiff prays for judgment as against the Defendants, and each of

them, as follows:

             a) awarding back pay for minimum wage due and owing to the Plaintiff;

             b) awarding back pay for overtime pay due and owing to the Plaintiff;

             c) awarding back pay for spread-of-hours & split-shift pay due and owing to the

                Plaintiff;

             d) Declaring that Defendants violated the provisions of the NYLL relating to

                notice and record keeping requirements regarding employees, and awarding

                Plaintiff statutory damages and any other relief authorized under the NYLL

                for violations of those requirements;

             e) awarding liquidated damages pursuant to 29 U.S.C. § 216(b) and/or New

                York State’s Labor Law, Articles 6 & 19, §§ 198(1-a), 663(1);

                                               14
     Case 1:19-cv-10298-RA Document 1 Filed 11/06/19 Page 15 of 15



         f) awarding the costs and disbursements of this action, along with reasonable

            attorney’s fees pursuant to 29 U.S.C. § 216(b) and/or New York State’s Labor

            Law, Articles 6 & 19, §§ 198(1-a), 663(1);

         g) awarding any other relief this Court deems just, proper and equitable.


Dated: New York, New York
       November 6, 2019

                                          Respectfully submitted,
                                          LAW OFFICES OF WILLIAM CAFARO



                                          ______________________
                                          Amit Kumar, Esq. (AK0822)
                                          Attorneys for Plaintiff
                                          108 West 39th Street, Suite 602
                                          New York, New York 10018
                                          (212) 583-7400
                                          AKumar@Cafaroesq.com
                                          Our File No.: 53039




                                           15
